PER CURIAM.
The Florida Bar filed a complaint against Page, a member of the bar, charging numerous violations of the Code of Professional Responsibility. After a hearing, the referee recommended that Page be found guilty of violating disciplinary rules 6-101(A)(2) (handling a legal matter without adequate preparation), 6-101(A)(3) (neglecting a legal matter entrusted to him), and 7-101(A)(l) (failing to seek client’s lawful objectives through reasonably available means permitted by law). Taking into account Page’s prior disciplinary history,* the referee recommended that he be disbarred. Despite the bar’s diligent efforts to notice him, Page has not responded in these proceedings.
After studying this case, we find that Page should be disbarred because of his cumulative misconduct. We also adopt the referee’s recommendation that Page not be considered for readmission until he has shown rehabilitation, compliance with the order to show cause referred to in The Florida Bar v. Page, 419 So.2d 332 (Fla. *12371982), and successful completion of the bar exam. Because Page has been under a still-current suspension for the last four years, we order that his name be stricken immediately from the roll of attorneys permitted to practice law in Florida. Judgment for costs in the amount of $726.92 is hereby entered against Page, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 The Florida Bar v. Page, 419 So.2d 332 (Fla.1982); The Florida Bar v. Page, 381 So.2d 1357 (Fla.1980).